                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC #758572,                )
                                                )
      Petitioner,                               )
                                                )      CIVIL ACTION NO.
      v.                                        )      2:19-CV-817-WHA
                                                )            [WO]
CHATTANOOGA, TENNESSEE, et al.,                 )
                                                )
      Respondents.                              )

                                        ORDER

      The Magistrate Judge has entered a Recommendation that Petitioner Daniel Eric

Cobble’s 28 U.S.C. § 2254 petition be dismissed because this court is without jurisdiction

to consider Cobble’s challenge to the constitutionality of his incarceration on sentences

imposed by the State of Georgia and the interest of justice does not warrant a § 1631

transfer to a federal district court in Georgia. (Doc. # 5.) Cobble has filed Objections.

(Docs. # 6 & 8.) Upon an independent review of the record and upon consideration of the

Recommendation, it is ORDERED that

      (1) Cobble’s Objections (Docs. # 6 & 8) are OVERRULED;

      (2) The Recommendation (Doc. # 5) is ADOPTED; and

      (3) Cobble’s 28 U.S.C. § 2254 petition is DISMISSED.

      Final judgment will be entered separately.

      DONE this 18th day of November, 2019.

                              /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
